Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered May 26, 1993, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s intent as an accomplice, and that he was physically present and aided in the commission of the robbery, beyond a reasonable doubt. The victim was robbed while the defendant stood across the street and acted as a lookout. The defendant had agreed to act as a lookout prior to the incident. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Copertino, Pizzuto and Krausman, JJ., concur.